Citation Nr: 1422148	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to March 2007.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an August 2008 rating decision, the RO denied service connection for back disability and left knee disability.  In a November 2008 rating decision, the RO again denied service connection for back disability and left knee disability, and the RO denied entitlement to NSC disability pension.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The Veteran's claim for non-service-connected (NSC) disability pension is based on his contention that he is unable to work as a result of disabilities.  In this decision, below, the Board is granting service connection for back disability and left knee disability.  The NSC pension claim is intertwined and dependent upon the disability rating assigned following the implementation of the Board's grant of service connection herein.  As such, the issues of NSC disability pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Mid and lower back pain the Veteran experienced during service was a manifestation of spine disorders shown on imaging.

2.  Left knee pain experienced during and after service is due to degenerative joint disease diagnosed soon after service.


CONCLUSIONS OF LAW

1.  Mid and low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disability

The Veteran essentially contends that a back disability began during service and has continued after service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran's claims file contains service treatment records.  Those records do not include, however, the report of any examination of the Veteran at the time of entrance into service.  Records of medical information about the Veteran dated in June through August 2006, prior to his entrance into service, are silent for complaints or findings of back problems.

During service, in September 2006, the Veteran was seen for outpatient treatment for back pain.  It was noted that there was a previous reported history of back pain.  No trauma to the low back was reported.  It was noted that the Veteran was overweight, and that lower thoracic and lumbar back pain was progressively worsening with training.  The treating clinician found no tenderness to palpation of the low back.  No muscle spasms were observed.  The straight leg raising test was negative bilaterally.  The clinician's impression was backache.  Pain medication was prescribed.  Lumbosacral spine x-rays showed mild dextrocurvature of the lumbar spine.  The vertebral bodies and intervertebral disc spaces were intact.  No compression deformity, spondylosis, or spondylolisthesis was seen.  Thoracic spine x-rays showed mild anterior wedgings of the T11-T12 vertebrae, with tiny marginal spur formations.  The interpreting radiologist  described a finding at the inferior end plate of T8 as probably a Schmorl's node.  No recent fracture or compression deformity was seen.  The radiologist's impression was old anterior wedgings at T11-T12 with tiny marginal spurs.

In November 2006, the Veteran was seen for follow-up for back pain.  He reported having severe left mid-back pain, with muscle spasm on the left side.  The treating clinician stated that the Veteran had mild dextroscoliosis and a kyphotic curve in the mid-back.  There was tenderness to palpation and spasm just left of about T10.  In a follow-up visit later in November 2006, the Veteran reported that he originally injured his back by running with his rucksack.  The treating clinician stated that left thoracic paraspinal muscle was palpably in spasm.  The Veteran was seen again for low back pain in December 2006.

In February 2007, the Veteran was seen for physical evaluation.  The Veteran reported that back pains started in service during his first week of training.  He did not relate a history of back pain existing prior to his entry into service.  The evaluating clinician stated that the Veteran had a condition that existed prior to entry into service, and that precluded him from completing training.  The clinician indicated that the Veteran did not reveal the condition on his initial medical history form.  The clinician's assessment was scoliosis that existed prior to service.  The clinician stated that the disorder was not aggravated in service.  The clinician recommended separation from service due to scoliosis that existed prior to service and was symptomatic.

In his February 2008 claim for VA benefits, the Veteran indicated that he had back problems that began in September 2006.

On VA examination in June 2008, the examiner reported having reviewed the Veteran's claims file.  The Veteran indicated that he had worked as a cable installer, and that presently he was not employed.  The Veteran stated that he began to have back pain during service, and that he continued to have pain in the mid and low back.

The examiner found evidence of spasm with tenderness in the left thoracic spine area at T6 to T12.  The examiner reported that when the Veteran bent to touch his toes his left back was higher and angled or sloped downward to the right.  The examiner also noted that there was a hump to the Veteran's thoracic spine.  The ranges of motion of the thoracolumbar spine were to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to each side, and 30 degrees of rotation to each side.  There was no evidence of pain on motion or pain after repetitive use.  

Thoracic spine x-rays showed disc space narrowing and osteophytosis, worse in the lower thoracic spine.  In the lower thoracic spine there were multiple moderate anterior wedge compression deformities.  Osteopenia and kyphotic deformity were present.  Lumbosacral spine x-rays showed disc space narrowing, osteophytosis, facet sclerosis, and subchondral sclerosis.  The interpreting radiologist's impression was degenerative disc and facet disease.

The examiner was asked to provide an opinion regarding the likely etiology of the Veteran's back disability.  The opinion requester indicated that the Veteran's back disorder occurred prior to service, and asked the examiner to provide an opinion as to whether it is as likely as not that the current back disability was aggravated by service.  The examiner stated that he could not resolve that issue without resorting to mere speculation.  He noted that no medical records from before service were present.  He stated that it was improbable that after four to six weeks of basic training fractures could have occurred and healed.  He noted, however, that any spine condition could be worsened by the amount of physical activity in basic training.

In September 2008, the Veteran stated that his back condition was initially diagnosed as scoliosis, but that VA examination findings appeared to indicate that he had back injuries from compression fractures sustained during training in service.

Records of VA treatment of the Veteran in 2007 through 2011 reflect the Veteran's reports of chronic back pain.  He reported that in training in service he hiked while carrying very heavy backpacks that bounced as he walked.  He stated that after that activity he experienced back pain.  Clinicians provided findings of early osteopenia and osteomalacia with malabsorption syndrome.  

In August 2011, the attorney who represents noted that the Veteran had not reported any history of back pain before service, and had reported that he developed back pain during service.  In a March 2012 statement, the Veteran wrote that he did not experience any back problems before service.

No back disorder was noted when the Veteran was examined and accepted for service.  During service, the Veteran had back pain and clinicians found evidence of spine disorders.  The Veteran's back is to be considered to have been in sound condition when he entered service, unless clear and unmistakable evidence demonstrates that a back disability existed prior to service and was not aggravated during service.

There is evidence for and against the existence of a back disability prior to service.  Some clinicians have considered the back symptoms and x-ray findings of spine disorders shortly after entrance into service, and have concluded that the Veteran had preexisting back problems that he did not mention when he entered service.  During and since service the Veteran has stated that he did not experience pain or other symptoms in his back until after he entered service.  The Veteran is competent to report his symptoms, and the consistent nature of his accounts adds to their credibility.  The evidence for and against a preexisting back disorder each carry some persuasive weight.  As such, the evidence for a preexisting disorder is not clear and unmistakable, and does not demonstrate that there was a preexisting disorder.

There also is evidence for and against aggravation of a back disorder during service.  The earliest of the Veteran's service treatment records do not relate complaints of back pain.  Records from about the third week of service forward reflect reports of back pain.  Imaging during service showed spine disorders.  The treatment records showing back problems during service that were not noted at the beginning of service at least suggest aggravation, that is, worsening of the condition of the back during service.  The clinician who performed an evaluation in February 2007 indicated that a back disorder was not aggravated in service, but that clinician did not explain that finding.  Considering both the treatment records suggesting aggravation in service, and the clinician's unexplained finding of no aggravation, the assembled evidence is not clear and unmistakable evidence demonstrating that back disability was not aggravated during service.

As there is not clear and unmistakable evidence demonstrating that a back disorder existed before service and was not aggravated by service, the evidence does not rebut the presumption that the Veteran's back was in sound condition when he entered service.

Back symptoms were reported during service, and clinicians found back disorders.  The back disorders present during service must be considered to have been incurred in service.  Those disorders continued after service.  The record therefore supports service connection for the Veteran's back disability.

Left Knee Disability

The Veteran contends that left knee problems began during service and continued after service.

The assembled service treatment records do not directly mention any complaints of or treatment for knee symptoms or problems.  In treatment notes dated in October 2006 through February 2007, however, the list of the Veteran's problems includes patellofemoral syndrome, a knee disorder.

In VA treatment in September 2007, the Veteran reported a nine month history of acute, sharp, intermittent left knee pain.  In his February 2008 claim, the Veteran indicated that a left knee problem began in January 2007.

On VA examination in June 2008, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that his left knee had pain, instability, giving way, stiffness, weakness, and episodes of locking.  He stated that his left knee problems made him unable to stand for more than a few minutes, or walk for more than one to three miles.  The examiner observed that the Veteran's gait was normal.  The range of motion of the Veteran's left knee was from 0 to 140 degrees, with pain at 0 degrees of extension and 140 degrees of flexion.  After repeated motion, the range of motion remained the same.  There was no crepitus with motion.  There was no evidence of instability.  Lachman's and McMurray's tests were negative.  Left knee x-rays showed mild narrowing, with no evidence of acute fracture or dislocation.  The radiologist's impression included degenerative change.  The examiner provided a diagnosis of left knee degenerative joint disease.  The examiner indicated that the left knee disorder placed moderate limitations on the Veteran's capacity for chores, shopping, exercise, sports, and recreation.  The examiner expressed the opinion that it is less likely than not that the Veteran's left knee disability was caused by service.  The examiner explained that the Veteran's service treatment records do not mention knee pain or trauma.  The examiner stated that the Veteran had gained over 50 pounds since discharge from service.  The examiner opined that the post-service weight gain was most likely the source of the knee pain.

In a September 2008 statement, the Veteran reported that his knee condition was treated in service, and that he continued in VA treatment for the condition.  In August 2011, the Veteran's representative noted that no knee disorder was noted when the Veteran entered service, and that his service treatment records show a finding of patellofemoral syndrome.  In a March 2012 statement, the Veteran wrote that he did not experience any knee problems before service.

The evidence from the time of service is unclear as to whether the Veteran had any knee symptoms during service.  Treatment records do not contain any complaints of knee symptoms.  Several treatment records, however, include patellofemoral syndrome in a list of the Veteran's problems.  The evidence created during service helps to show the Veteran had at least a history of some knee problem, but does not help to show when a knee problem was symptomatic.

In September 2007, a few months after separation from service, the Veteran reported left knee pain occurring intermittently since before his separation from service.  He was reporting recent symptom history, so his recollection was likely to be reliable.  On the VA examination in June 2008, a little more than a year after service, x-rays showed left knee degenerative joint disease.  The imaging evidence of degeneration that soon after service, combined with the account soon after service of symptoms during service, tend to support the existence of symptoms during and after service and a relationship to the degeneration found after service.  The VA examiner noted that the Veteran did not report knee pain during service, but that examiner did not address the service record references to patellofemoral syndrome.  Although the VA examiner attributed the Veteran's left knee pain to post-service weight gain, records indicate that the Veteran was described as overweight both during and after service.  The evidence is mixed, but overall it creates a plausible or better case that the current left knee degeneration began during service.  The supporting evidence reasonably balances the doubt left by the lack of direct reports of symptoms during service.  Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for left knee disability including degenerative joint disease.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  On the issues that the Board is deciding at this time, the Board is granting the benefits sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating those claims.


ORDER

Entitlement to service connection for mid and low back disability is granted.

Entitlement to service connection for left knee disability, including degenerative joint disease, is granted.


REMAND

The Board is remanding the intertwined issues of entitlement to NSC pension to the RO for the development of additional evidence.  The Veteran contends that his disabilities, including back and left knee disabilities, make him unable to work.  He sought service-connected disability compensation for back and left knee disabilities, or, in the alternative, NSC pension.  He appealed the RO's denial of service connection for back and left knee disabilities and of NSC pension.  In this decision, above, the Board granted service connection for back and left knee disabilities.  The RO will proceed to assign disability ratings for those disabilities.  It is not clear whether, after those grants and rating assignments, the Veteran will continue to seek or qualify for a separate award of NSC pension.  If he does, it is likely that additional evidentiary development is needed.  While the Veteran has had a VA medical examination and VA treatment, the medical record does not contain any findings or opinions as to whether the Veteran's disabilities make him permanently and totally disabled, or unable to secure or follow a substantially gainful occupation.  On remand, the RO should ask the Veteran to state whether he continues to seek NSC pension.  If the Veteran states that he continues to seek either or both of those benefits, he should receive a VA medical examination with record review and opinion as to the effects of his disabilities on his capacity for employment.

Accordingly, the case is REMANDED for the following action:

1.  After the RO has assigned disability ratings for service-connected back and left knee disabilities and informed the Veteran of those ratings, the RO is to ask the Veteran whether (following the grant of service connection for back and left knee disabilities and the assignment of ratings for those disabilities) he continues to seek VA disability pension for non-service-connected disabilities (NSC pension).  

2.  If the Veteran responds that he continues to seek NSC pension, schedule the Veteran for a VA medical examination to address the claim that current disabilities make him unemployable.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  

3.  Thereafter, if an ongoing claim for NSC pension remains denied, issue a supplemental statement of the case, afford the Veteran an opportunity to respond, and return the case to the Board for appellate action.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


